Citation Nr: 1705891	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  09-38 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the lumbar spine.

2.  Entitlement to service connection for nerve root compression of the left leg, to include as secondary to service-connected degenerative joint disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Kent DeJean, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Wife



ATTORNEY FOR THE BOARD

C. Finch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to June 1995 and from May 2002 to March 2003.  He also served in the Louisiana National Guard.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board remanded the Veteran's claims in May 2012 for further development and adjudication.  The requested development on remand, consisting of obtaining additional records, has been accomplished.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran's degenerative joint disease of the lumbar spine had its onset during service and continuously exhibited symptoms throughout service as well as within the first post-service year.

2.  The preponderance of the evidence indicates that the Veteran has nerve root compression of the left leg that is caused by his service-connected degenerative joint disease of the lumbar spine. 





CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for nerve root compression of the left leg have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide claimants with notice and assistance in the development of their claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159 (2016).  In light of the fully favorable decision herein, no further discussion of compliance with VA's duty to notify and assist is necessary.  See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Certain enumerated diseases, to include arthritis, will be service connected on a presumptive basis if a Veteran served 90 days or more of continuous, active service, and the disease manifested to a compensable degree within one year following the date of separation from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  A nexus between the current disability and service may be established by evidence of continuity of symptomatology since service for a listed chronic disability.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013)

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1337.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Degenerative Joint Disease of the Lumbar Spine

The Veteran served on active duty from January 1989 to June 1995 and from May 2002 to March 2003.  Throughout his medical history, the Veteran has asserted that he has suffered from back pain since he injured it in 1994 while lifting tents.  The Veteran is competent and credible to report his back pain; although he has not been shown to be competent to provide a medical diagnosis or etiology opinion. 

The Veteran's service treatment records indicate that his spine and musculoskeletal system were normal on pre-induction examination in October 1988, but upon separation in March 1995, the Veteran indicated that he suffered from recurrent back pain on his report of medical history.  His next period of active service began in 2002.  In the interim, he had complaints of pain, to include a temporary profile in 1996 and a medical history form in February 2000.  He has consistently contended his back pain began in 1994 and has submitted corroborating buddy statements.  See J.W. and C.L. statements. 

The Veteran's second period of active duty was from May 2002 to March 2003.  No examination was conducted upon entrance; therefore, despite earlier complaints of pain, the Board presumes that he was sound as there was no finding of an abnormality.  In his February 2003 separation examination, the Veteran noted that he experienced recurrent back pain on the medical history form.  The examiner also indicated that the Veteran reported pain in his lower back.

Within the year following the Veteran's separation from active duty in March 2003, he continued to complain about back pain.  He had complaints in November and December 2003.  In December 2003, seven months after the Veteran's separation from active duty, Dr. J.B. diagnosed the Veteran with a herniated lumbar disc, lumbar spondylosis, and radiculitis with degenerative disc disease after review of lumbar spine x-rays.  Lumbar spondylosis qualifies as a chronic disease under 38 C.F.R. § 3.309(a) as it is a "degenerative joint disease affecting the lumbar vertebrae and intervertebral disks, causing pain and stiffness, sometimes with sciatic radiation due to nerve root pressure by associated protruding disks or osteophytes."  Dorland's Illustrated Medical Dictionary 1754 (32nd ed. 2012).  

Furthermore, the Board finds that the Veteran's July 2004 lumbar decompression surgery with hemilaminotomy, medial facetectomy and diskectomy shows "by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree."  38 C.F.R. § 3.307(c).

In giving the Veteran the benefit of the doubt, and considering the evidence of record as a whole, the Board finds that the preponderance of the evidence supports a finding that the statutory and regulatory criteria for entitlement to presumptive service connection for degenerative joint disease of the lumbar spine have been met.

Nerve Root Compression of the Left Leg

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a). 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

Notably, in this decision the Board granted service connection for the Veteran's degenerative joint disease of the lumbar spine.  Evidence of record indicates that the Veteran's nerve root compression of the left leg is secondary to his back disability.  In November 2003, Dr. G.T. performed an MRI on the Veteran's lumbar spine and indicated that the Veteran had a small broad disc herniation causing nerve root impairment.  Dr. J.B.B. later diagnosed the Veteran with herniated disc of the lumbar spine with radiculopathy in April 2004.  

The Veteran also underwent a hemilaminotomy during his July 2004 lumbar decompression surgery to relieve symptoms of an irritated nerve root in the spine.  A November 2006 VA examination also diagnosed the Veteran with herniated discs causing nerve root compression resulting in left leg weakness and paresthesia.

In light of the foregoing, the Board finds that the preponderance of the evidence of record indicates that the Veteran's nerve root compression of the left leg is secondary to his degenerative joint disease of the lumbar spine.

As the Board is granting service connection for nerve root compression of the left leg as secondary to his service-connected degenerative joint disease of the lumbar spine, entitlement to service connection on a direct basis is rendered moot and will not be discussed.


ORDER

Entitlement to service connection for degenerative joint disease of the lumbar spine is granted.

Entitlement to service connection for nerve root compression of the left leg, to include as secondary to service-connected degenerative joint disease of the lumbar spine is granted.


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


